Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails alone or in combination to disclose, teach, or suggest. a light-emitting device comprising: a light-emitting module comprising a plurality of sets of light-emitting elements; a power module adapted to selectively convey electrical power to the plurality of sets during respective non-overlapping time intervals for powering the respective sets; and a control module adapted to control the power module to convey power to the plurality of sets during respective non-overlapping time intervals until power has been conveyed to each set of the plurality of sets at least once, and that the power module is configured such that it has an upper capacity limit with respect to an electrical power that can be conveyed to the plurality of sets, the upper capacity limit corresponding to an electrical power requirement of a largest set of the plurality of sets at a first given moment; and wherein the power module is configured such that it has an upper capacity limit with respect to an electrical power that can be conveyed to each of the plurality of sets, the upper capacity limit corresponding to an electrical power requirement of a set of the plurality of sets at a second given moment as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 13, 2022